WiNBORNE, J.
Is the evidence shown in the record and case on appeal here under consideration, taken in the light most favorable to the State, sufficient to support a verdict of guilty of manslaughter? While there are numerous other exceptions, this is the question on which decision here must rest. Testing the sufficiency of the evidence in the light of applicable principles of law, leads to the conclusion that the evidence is sufficient to take the case to the jury and to support the verdict rendered, and we so hold. See S. v. Cope, 204 N.C. 28, 167 S.E. 456, and the recent cases of S. v. Woolen, 228 N.C. 628, 46 S.E. 2d 868, and S. v. Blankenship, 229 N.C. 589, 50 S.E. 2d 724, and the cases therein cited. Applicable principles of law in respect to culpable negligence are fully stated and re-stated there. Hence, elaboration here would be repetitious.
There are groups of exceptions to the charge assigned as error: One group is directed to portions of the charge in which the court was stating contentions of the State. And it does not appear that the attention of the court was called to any misstatement of contention made. Hence, these exceptions are untenable. S. v. McNair, 226 N.C. 462, 38 S.E. 2d 514, and cases cited.
Another group is to portions of the charge as given, under which it is contended in the brief of appellant, that the court failed to charge the jury as required by G.S. 1-180. In this connection, it appears that there is in the record no assignment of error to the effect that the court failed to state in a 'plain and correct manner the evidence given in the case and to declare and explain the law arising thereon as required by G.S. 1-180. Hence, the question of failure to charge, debated in respect to portions of the charge as given, is not presented.
*381And other exceptions to the charge, as well as all other assignments of error, fail to show prejudicial error.
In conclusion, regardless of how we might or might not have been disposed to vote on the facts, had we been in the jury box, error in law is not made to appear on this appeal.
No error.